Case 7:20-cv-04573-PMH-PED Document 32-24 Filed 07/13/20 Page 1 of 2




                 Exhibit 24
Case 7:20-cv-04573-PMH-PED Document 32-24 Filed 07/13/20 Page 2 of 2




                                                               PRELIMINARY INJUNCTION
                                                                      HEARING

                                                                    JX-81
                                                                     7:20-cv-04573




            Preliminary Injunction Hearing JX-81   p. 1 of 1
